Citation Nr: 0925882	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-23 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for left testicle 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1999 to June 2002.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now under the jurisdiction of the Waco RO.  In 
August 2008, these matters were remanded for further 
development.

The issue of entitlement to service connection for a left 
testicle varicocele is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


FINDING OF FACT

A chronic psychiatric disability was not manifested in 
service and a preponderance of the evidence is against a 
finding that the Veteran currently has a psychiatric 
disability. 


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

Via letters in July 2002, and August 2003, the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the Veteran that he 
should submit any medical evidence pertinent to his claim.  
Although complete VCAA notice was not provided to the Veteran 
prior to the initial adjudication in this matter, he has had 
ample opportunity to supplement the record and to participate 
in the adjudicatory process following all critical notice.  
The claim was reajudicated after all essential notice was 
given.  See March 2009 supplemental statement of the case 
(SSOC).  He is not prejudiced by any notice deficiency, 
including in timing, earlier in the process.

The Veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)).  A March 2006 letter 
provided such notice.  As noted above, the claim was 
thereafter readjudicated.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Accordingly, the Veteran is not prejudiced by 
any timing defect as to such notice.  

The Veteran's service treatment records (STRs) from November 
6, 2001 to June 4, 2002 are unavailable.  Hence, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate source medical records, as 
well as a heightened obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  Pursuant to the August 2008 Board 
remand, the RO was directed to arrange for exhaustive 
development to secure complete clinical records of any 
treatment the Veteran received for an anxiety disorder and 
specifically records of treatment he alleged he received at 
USA Meddac Heidelberg from January to June 2002.  After such 
development was done, the RO noted for the record (and 
notified the Veteran via February 2009 letter) that the 
records were irretrievably lost.  The letter also asked the 
Veteran to furnish any records in his possession and/or 
identify any other possible location of such records.  He did 
not respond, and has not identified any pertinent records 
that remain outstanding.  He was afforded a VA examination in 
September 2006.  VA's duty to assist him in the development 
of facts pertinent to his claim has been discharged.

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

The Veteran's available STRs do not show any complaints, 
symptoms, diagnosis, or treatment pertaining to a chronic 
psychiatric disability.  A January 2002 mental status 
evaluation produced a diagnosis of adjustment disorder with 
depressed mood.  The examiner noted that such disorder was 
secondary to the Veteran's military circumstance, in part 
manifesting with a constrained ability to adapt to the 
military structure and demands.  He was started on an 
antidepressant for mood stabilization; and was advised to 
have no access to weapons as a precautionary measure.

VA records from February 2004 to May 2006 do not show any 
treatment for a psychiatric disability.

On September 2006 VA examination, the examiner noted the 
January 2002 STR, and stated that the diagnosis of adjustment 
disorder with anxious mood in service was not a diagnosis of 
an anxiety disorder in the diagnostic and statistical manual 
of psychiatry, 4th edition.  It was noted that the Veteran 
reported he had not lost any time from work due to mental 
health problems, and had indicated that he enjoyed a social 
life - as he enjoyed meeting people and was active in his 
church.  The Veteran stated that "I do not think that I have 
an anxiety disorder, I am not having any symptoms of 
anxiety."  He denied any restlessness or feeling keyed up or 
on edge.  He was not easily fatigued.  He described his 
concentration as very good.  He was not irritable.  He denied 
muscle tension and sleep disturbance.  He stated that he had 
no excessive anxiety or worry.  Based on this, the examiner 
found that the Veteran did not have any current anxiety 
disorder.  Under the Axis I diagnosis it was noted "no 
mental health diagnosis".  The examiner stated:

"Based on my interview with this Veteran and evaluation 
of his service [treatment] records and a review of his 
CPRS files it is clear to me that this Veteran does not 
suffer from an anxiety disorder.  There is no evidence 
for an anxiety disorder in his [STRs].  There has been 
no treatment for an anxiety disorder nor has there been 
a diagnosis of anxiety disorder during his time in 
service and since his separation from the service.  He 
is undergoing no therapy and no treatment for an anxiety 
disorder.  It is my opinion that there is no evidence 
for a service-connected anxiety disorder or even for a 
non service-connected anxiety disorder in this 
Veteran."

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the veteran 
actually has the disabilities for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim [of service connection].  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The September 2006 VA examiner opined, in essence, that the 
diagnosis in service does not represent a chronic psychiatric 
disability, and service connection for such disability on the 
basis that it: consequently, service connection for a 
psychiatric disability on the basis that chronic psychiatric 
disability became manifest in service is not warranted.  
Furthermore, it is not shown that the Veteran now has, or at 
any time since he filed the instant claim has had, a 
diagnosis of a chronic psychiatric disability.  The VA 
examiner opined (with explanation of rationale) that the 
Veteran does not have a psychiatric diagnosis; the Veteran 
has not presented any evidence to the contrary, but has 
indicated that he does not believe he has a psychiatric 
disability. He  was specifically advised that to establish 
service connection for a claimed disability, as a threshold 
requirement he must show he actually has such disability.  As 
he has not presented (or identified for VA to secure) any 
evidence that he has a psychiatric disability, the initial 
threshold requirement necessary to substantiate a service 
connection claim, competent (medical) evidence of current 
disability, is not met.  Accordingly, this claim must be 
denied.


ORDER

Service connection for a psychiatric disability is denied.
REMAND

As was noted above, the Veteran's STRs from November 2001 to 
June 2002 are unavailable.  His available STRs do not show 
complaints, finding, or treatment for a left testicle 
varicocele.  

On January 2003 examination on behalf of VA (nonspecific for 
left testicle varicocele) it was noted that the Veteran's 
genitalia showed no abnormalities.

A December 2003 private sonogram found dilation of the left 
scrotum due to varicocele.  Presumably, complaints were 
present some time prior.

VA treatment records from February 2004 to May 2006 include a 
record which notes "nontender left varicele".

In his June 2004 VA form 9, the Veteran stated that he had 
left testicle varicocele "diagnosed and treated" in service 
(as has been noted, records of such treatment were sought, 
but appear to be irretrievably lost). 

On September 2006 VA examination, the Veteran reported that 
upon discharge from the military in June 2002, he was told 
that he had a mass in the left testicle.  He was seen by his 
family doctor who in turn ordered a sonogram which produced a 
diagnosis of spermatocele of the left testicle, asymptomatic.  
The examiner opined:

"The X-ray sonogram of this [Veteran] done by 
[Dr.] O. M. on the 12th of December 2003 describes 
a small hydrocele on the left scrotum with none on 
the right.  Today, neither the [Veteran] nor I can 
feel a hydrocele in the left testicle.  He has a 
tiny spermatocele which is asymptomatic in the left 
testicle."

The September 2006 VA examiner did not offer an opinion as to 
the likely etiology for the Veteran's left testicle 
pathology.  An opinion is necessary if the evidence of 
record:  (A) Contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
U.S. Court of Appeals for Veterans Claims has emphasized that 
the requirement for evidence that a disability may be 
associated with service is a low threshold requirement.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, 
given that all of the Veteran's STRs are not available, VA 
has a heightened duty to assist him with his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has established that he has left testicle 
varicocele; he states that it was noted and treated in 
service.  Given the relatively brief interval between the 
Veteran's service and the initial postservice clinical 
notation of the pathology for which service connection is 
sought, and considering that the January 2003 examination 
(which found normal genitalia) was nonspecific for the 
disability at issue, the Board finds that low threshold 
criteria as to when a VA nexus examination is needed is met.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined an examination by an 
appropriate physician to determine the 
likely etiology of his left testicle 
varicocele.  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination of 
the Veteran, the examiner should provide 
an opinion as to whether the Veteran's 
left testicle varicocele is, at least as 
likely as not, related to his service.  
The opinion should indicate whether, based 
on the factual evidence of record, the 
varicocele had its onset in service or 
postservice, and if postservice, whether 
there is any basis in the record for 
relating it to disease, injury, or event 
in service.  The examiner must explain the 
rationale for all opinions.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


